Case: 22-40054     Document: 00516524497         Page: 1     Date Filed: 10/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 22-40054                   October 27, 2022
                                                                   Lyle W. Cayce
                                                                        Clerk
   Alex Adams,

                                                           Plaintiff—Appellant,

                                       versus

   Unknown Beusch, Sergeant; Unknown Boykin, Sergeant;
   Unknown Blair, Sergeant; Unknown Lane, Warden; Unknown
   Back,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:21-CV-334


   Before Stewart, Dennis, and Willett, Circuit Judges.
   Per Curiam:*
          Alex Adams, Texas prisoner # 1181239, requests leave to proceed in
   forma pauperis (IFP) in this appeal of the dismissal of his 42 U.S.C. § 1983
   suit without prejudice for want of prosecution pursuant to Federal Rule of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40054         Document: 00516524497       Page: 2   Date Filed: 10/27/2022




                                    No. 22-40054


   Civil Procedure 41(b). He also moves for appointment of counsel and leave
   to file exhibits.
          To proceed IFP, Adams must demonstrate financial eligibility and a
   nonfrivolous issue for appeal. See Jackson v. Dall. Police Dep’t, 811 F.2d 260,
   261 (5th Cir. 1986). Adams has not shown that payment of the $505 appellate
   filing fee would result in undue hardship or deprivation of the necessities of
   life. See 28 U.S.C. § 1915(a)(2); Adkins v. E.I. DuPont de Nemours & Co., 335
   U.S. 331, 339 (1948).
          Moreover, we may sua sponte dismiss an appeal as frivolous. See 5th
   Cir. R. 42.2; see also Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).
   In this case, Adams failed to comply with two court orders over the course of
   five months, despite receiving multiple warnings of the possibility of
   dismissal if he failed to comply. Therefore, he cannot make a nonfrivolous
   attempt to show that the district court abused its discretion by dismissing his
   case without prejudice. See Larson v. Scott, 157 F.3d 1030, 1032 (5th Cir.
   1998); McNeal v. Papasan, 842 F.2d 787, 789-90 (5th Cir. 1988).
          Because Adams has not demonstrated financial eligibility and that his
   appeal involves “legal points arguable on their merits,” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted),
   his motion to proceed IFP is DENIED, and the appeal is DISMISSED as
   frivolous. See 5th Cir. R. 42.2. His motions to appoint counsel and for
   leave to file exhibits are DENIED as moot.




                                         2